{¶ 29} I concur with the majority as to the disposition of this case.
 {¶ 30} I concur with the majority as to the analysis of this case except in one aspect. The majority finds that mother's involvement "with a church whose members expect her to cough until she vomits to rid herself of demons" provides one reason to support the termination of parental rights. But the mother herself found this activity inappropriate and embarrassing and opted for a less violent procedure. As bizarre as I think this is, I do not find it to be a ground to terminate parental rights. Absent proof that this church has harmed the mother and/or the children physically or psychologically, I would not find it relevant to the termination of parental rights.
For the reasons stated in our accompanying Memorandum-Opinion, the judgments of the Fairfield County Court of Common Pleas, Juvenile Division, are affirmed. Costs assessed to appellant.